     Case 3:18-cv-02207-AJB-BLM Document 11 Filed 11/26/18 PageID.49 Page 1 of 6


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES RUTHERFORD,                                   Case No.: 18cv2207-AJB(BLM)
12                                      Plaintiff,       SCHEDULING ORDER
     v.                                                  REGULATING DISCOVERY
13
                                                         AND OTHER PRE-TRIAL
14   SUZY Q’S DINER; ANTONIO                             PROCEEDINGS
     MEDINA; and DOES 1-10,
15
                                    Defendants.
16
17         On November 26, 2018, the Court held a telephonic Early Neutral Evaluation
18   Conference (“ENE”) in the above-entitled action. Settlement of the case could not be
19   reached during the ENE and the Court therefore conducted a Case Management
20   Conference pursuant to Rule 16.1(d) of the Local Rules. After consulting with the
21   attorneys of record for the parties and being advised of the status of the case, and good
22   cause appearing, IT IS HEREBY ORDERED:
23         1.     Any motion to join other parties, to amend the pleadings, or to file additional
24   pleadings shall be filed by January 18, 2019.
25         2.     The parties must disclose the identity of their respective experts in writing
26   by February 15, 2019. The date for the disclosure of the identity of rebuttal experts
27   must be on or before March 1, 2019. The written designations must include the name,
28   address and telephone number of the expert and a reasonable summary of the testimony

                                                     1
                                                                                 18cv2207-AJB(BLM)
     Case 3:18-cv-02207-AJB-BLM Document 11 Filed 11/26/18 PageID.50 Page 2 of 6


 1   the expert is expected to provide. The list must also include the normal rates the expert
 2   charges for deposition and trial testimony. The parties must identify any person who
 3   may be used at trial to present evidence pursuant to Fed. R. Evid. 702, 703 and 705,
 4   respectively. This requirement is not limited to retained experts.
 5         3.     On or before April 12, 2019, each party must comply with the disclosure
 6   provisions in Rule 26(a)(2)(B) of the Federal Rules of Civil Procedure. This disclosure
 7   requirement applies to all persons retained or specifically employed to provide
 8   expert testimony or whose duties as an employee of the part regularly involve the
 9   giving of expert testimony.
10         4.     Any party shall supplement its disclosure regarding contradictory or rebuttal
11   evidence under Fed. R. Civ. P. 26(a)(2)(c) by April 26, 2019.
12         5.     Please be advised that failure to comply with this section or any other
13   discovery order of the court may result in the sanctions provided for in Fed. R. Civ.
14   P. 37 including a prohibition on the introduction of experts or other designated
15   matters in evidence.
16         6.     All fact discovery shall be completed by all parties on or before May 17,
17   2019. All expert discovery must be completed by all parties on or before May 24, 2019.
18   “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
19   Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period
20   of time in advance of the cut-off date, so that it may be completed by the cut-off date,
21   taking into account the times for service, notice, and response as set forth in the Federal
22   Rules of Civil Procedure.
23         Counsel shall promptly and in good faith meet and confer with regard to all
24   discovery disputes in compliance with Federal Rule of Civil Procedure 37(a)(1) and Civil
25   Local Rule 26.1(a). All discovery motions must be filed within 30 days of the service of
26   an objection, answer or response which becomes the subject of dispute or the passage of a
27   discovery due date without response or production, and only after counsel have met and
28   conferred and have reached impasse with regard to the particular issue. The Court’s

                                                   2
                                                                                 18cv2207-AJB(BLM)
     Case 3:18-cv-02207-AJB-BLM Document 11 Filed 11/26/18 PageID.51 Page 3 of 6


 1   procedures for resolving discovery disputes are set forth in Magistrate Judge Barbara L.
 2   Major’s Civil Chambers Rules, which are posted on the Court’s website. A failure to
 3   comply in this regard will result in a waiver of a party's discovery issue. Absent an
 4   order of the court, no stipulation continuing or altering this requirement will be
 5   recognized by the court.
 6          7.      A Mandatory Settlement Conference shall be conducted on February 25,
 7   2019 at 1:30 p.m. in the chambers of Magistrate Judge Barbara L. Major located at
 8   333 West Broadway, Suite 1110, San Diego, CA 92101. All discussions at the
 9   Mandatory Settlement Conference will be informal, off the record, privileged, and
10   confidential. Counsel for any non-English speaking party is responsible for arranging for
11   the appearance of an interpreter at the conference.
12          a.      Personal Appearance of Parties Required: All parties, adjusters for
13   insured defendants, and other representatives of a party having full and complete
14   authority to enter into a binding settlement, as well as the principal attorneys responsible
15   for the litigation, must be present in person and legally and factually prepared to discuss
16   settlement of the case. Counsel appearing without their clients (whether or not counsel
17   has been given settlement authority) will be cause for immediate imposition of sanctions
18   and may also result in the immediate termination of the conference.
19          Unless there is good cause, persons required to attend the conference pursuant to
20   this Order shall not be excused from personal attendance. Requests for excuse from
21   attendance for good cause shall be made in writing at least three (3) court days prior to
22   the conference. Failure to appear in person at the Mandatory Settlement Conference will
23   be grounds for sanctions.
24          b.      Full Settlement Authority Required: In addition to counsel who will try
25   the case, a party or party representative with full settlement authority1 must be present for
26
27   1
       “Full settlement authority” means that the individuals at the settlement conference must be authorized
     to explore settlement options fully and to agree at that time to any settlement terms acceptable to the
28   parties. Heileman Brewing Co. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989). The person

                                                         3
                                                                                            18cv2207-AJB(BLM)
     Case 3:18-cv-02207-AJB-BLM Document 11 Filed 11/26/18 PageID.52 Page 4 of 6


 1   the conference. In the case of a corporate entity, an authorized representative of the
 2   corporation who is not retained outside counsel must be present and must have
 3   discretionary authority to commit the company to pay an amount up to the amount of
 4   Plaintiff's prayer (excluding punitive damages prayers). The purpose of this requirement
 5   is to have representatives present who can settle the case during the course of the
 6   conference without consulting a superior. Counsel for a government entity may be
 7   excused from this requirement so long as the government attorney who attends the
 8   Mandatory Settlement Conference (1) has primary responsibility for handling the case,
 9   and (2) may negotiate settlement offers which the attorney is willing to recommend to the
10   government official having ultimate settlement authority.
11            c.    Confidential Settlement Statements Required: No later than February
12   15, 2019, the parties shall submit directly to Magistrate Judge Major's chambers (via
13   hand delivery or email address) confidential settlement statements no more than ten (10)
14   pages in length. These confidential statements shall not be filed or served on
15   opposing counsel. Each party's confidential statement must set forth the party’s
16   statement of the case, identify controlling legal issues, concisely set out issues of liability
17   and damages, and shall set forth the party’s settlement position, including any previous
18   settlement negotiations, mediation sessions, or mediation efforts, the last offer or demand
19   made by that party, and a separate statement of the offer or demand the party is prepared
20   to make at the settlement conference. If a specific demand or offer for settlement cannot
21   be made at the time the brief is submitted, then the reasons therefore must be stated along
22   with a statement as to when the party will be in a position to state a demand or make an
23   offer.
24
25
26   needs to have “unfettered discretion and authority” to change the settlement position of a party. Pitman
     v. Brinker Int’l, Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003). The purpose of requiring a person with
27   unlimited settlement authority to attend the conference contemplates that the person's view of the case
     may be altered during the face to face conference. Id. at 486. A limited or a sum certain of authority is
28   not adequate. See Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595–97 (8th Cir. 2001).

                                                         4
                                                                                            18cv2207-AJB(BLM)
     Case 3:18-cv-02207-AJB-BLM Document 11 Filed 11/26/18 PageID.53 Page 5 of 6


 1         General statements that a party will “negotiate in good faith” is not a specific
 2   demand or offer contemplated by this Order. It is assumed that all parties will negotiate
 3   in good faith.
 4         d.     Requests to Continue a Mandatory Settlement Conference: Any request
 5   to continue the Mandatory Settlement Conference or request for relief from any of the
 6   provisions or requirements of this Order must be sought by a written ex parte
 7   application. The application must (1) be supported by a declaration of counsel setting
 8   forth the reasons and justifications for the relief requested, (2) confirm compliance with
 9   Civil Local Rule 83.3(h), and (3) report the position of opposing counsel or any
10   unrepresented parties subject to the Order. Absent good cause, requests for
11   continuances will not be considered unless submitted in writing no fewer than (7)
12   days prior to the scheduled conference.
13         If the case is settled in its entirety before the scheduled date of the conference,
14   counsel and any unrepresented parties must still appear in person, unless a written
15   joint notice confirming the complete settlement of the case is filed no fewer than
16   twenty-four (24) hours before the scheduled conference.
17         8.     All other dispositive motions, including those addressing Daubert issues,
18   must be filed on or before June 21, 2019. Please be advised that counsel for the moving
19   party must obtain a motion hearing date from the law clerk of the judge who will hear the
20   motion. Motions in Limine are to be filed as directed in the Local Rules, or as otherwise
21   set by Judge Battaglia.
22         9.     Counsel must comply with the pre-trial disclosure requirements of Fed. R.
23   Civ. P. 26(a)(3) on or before September 20, 2019.
24         10.    This order replaces the requirements under Civ. L. R. 16.1.f.6.c. No
25   Memoranda of Law or Contentions of Fact are to be filed.
26         11.    The parties must meet and confer on or before September 26, 2019 and
27   prepare a proposed pretrial order in the form as set forth in Civ. L. R. 16.1.f.6.
28         The Court encourages the parties to consult with the assigned magistrate judge to

                                                   5
                                                                                  18cv2207-AJB(BLM)
     Case 3:18-cv-02207-AJB-BLM Document 11 Filed 11/26/18 PageID.54 Page 6 of 6


 1   work out any problems in preparation of the proposed pretrial order. The court will
 2   entertain any questions concerning the conduct of the trial at the pretrial conference.
 3           12.   Objections to Pre-trial disclosures must be filed no later than October 3,
 4   2019.
 5           13.   The Proposed Final Pretrial Conference Order as described above must be
 6   prepared, served and lodged with the assigned district judge on or before October 10,
 7   2019.
 8           14.   The final Pretrial Conference is scheduled on the calendar of the Honorable
 9   Anthony J. Battaglia on October 17, 2019 at 2:00 p.m.
10           15.   A post trial settlement conference before a magistrate judge may be held
11   within 30 days of verdict in the case.
12           16.   The dates and times set forth herein will not be modified except for good
13   cause shown.
14           17.   Dates and times for hearings on motions must be approved by the Court's
15   clerk before notice of hearing is served.
16           18.   Briefs or memoranda in support of or in opposition to any pending motion
17   must not exceed twenty-five (25) pages in length without leave of a district judge. No
18   reply memorandum will exceed ten (10) pages without leave of a district judge. Briefs
19   and memoranda exceeding ten (10) pages in length must have a table of contents and a
20   table of authorities cited.
21           IT IS SO ORDERED.
22
23   Dated: 11/26/2018
24
25
26
27
28

                                                   6
                                                                                 18cv2207-AJB(BLM)
